SIMONS, Circuit Judge.
It appearing that the appellant was indicted, tried, convicted, and sentenced for violation of the so-called Mann Act, 18 U.S.C.A. § 398, that there was substantial evidence of interstate transportation of a woman for purposes of prostitution, debauchery, and other immoral purposes, and it being the view of the Court that the claim of the appellant, that he had contracted a common law marriage in Indiana with the Government’s principal witness and that common law marriages are recognized by Indiana law, has no bearing upon the issues involved, in view of evidence that the appellant had made engagements for her to engage in prostitution with others and had received the avails of such prostitution, and it also being the view of the Court that the trial was conducted in the court below without prejudicial error in respect to any material element involved, it is hereby ordered that the judgment below be, and it is hereby, affirmed.